Citation Nr: 0808991	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-20 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for residuals of a 
broken right leg. 

2.  Entitlement to service connection for arthritis secondary 
to residuals of a broken right leg.

3.  Entitlement to service connection for a bilateral vision 
disorder, secondary to diabetes mellitus.

4.  Entitlement to service connection for tinnitus.

5.  What disability is warranted for diabetes mellitus with 
hypertension, tinea cruris, folliculitis, and carbuncles from 
September 19, 2003?

6.  What disability is warranted for depression from 
September 11, 2004?

7.  What disability is warranted for residuals of lung cancer 
from June 7, 2004 to July 5, 2005?

8.  What disability rating is warranted for residuals of lung 
cancer from July 6, 2005?

9.  Entitlement to an earlier effective date prior to June 7, 
2004, for the grant of service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia which 
granted service connection for diabetes mellitus, with 
hypertension, tinea cruris, folliculitis, and carbuncles.  A 
single 20 percent rating was assigned for these disorders, 
effective September 19, 2003.  The September 2004 rating 
decision also granted service connection for post operative 
residuals of lung cancer, with a 30 percent evaluation 
effective from June 7, 2004; and for depression secondary to 
post operative residuals of lung cancer with a 10 percent 
evaluation effective from September 11, 2004.  Finally, the 
September 2004 rating decision denied entitlement to service 
connection for tinnitus, a bilateral vision disorder, 
residuals of a broken right leg, and arthritis of the right 
leg secondary to residuals of a broken leg.  The veteran 
appealed.

In a November 2005 rating decision the rating for residuals 
of lung cancer was increased to 100 percent.

The United States Court of Appeals for Veterans Claims has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later-filed claims 
for increased ratings. See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999). Inasmuch as the issues of higher initial 
ratings were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies. Hence, the Board has 
restyled the claims accordingly.

In November 2007, the veteran appeared and testified before 
the undersigned in Atlanta, Georgia.  A copy of the hearing 
transcript is included with the claims files.

The issues of entitlement to service connection for residuals 
of a right leg fracture; arthritis secondary to residuals of 
a right fracture; what rating is warranted for diabetes 
mellitus, with hypertension, tinea cruris, and carbuncles 
from September 19, 2003; and what rating is warranted for 
depression from September 11, 2004, are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of any further action that is required on his part.


FINDINGS OF FACT

1. A bilateral vision disability is not shown by competent 
medical evidence to have a nexus to service, or to a service 
connected disorder.

2. Tinnitus was not demonstrated in-service, and the 
preponderance of the evidence is against linking tinnitus to 
service.

3. Since June 7, 2004, lung cancer has been manifested by 
neoplasms, malignant of the respiratory system requiring 
surgery and antineoplastic chemotherapy or other therapeutic 
procedures.  

4. A claim for entitlement to service connection for lung 
cancer was not received prior to June 7, 2004.


CONCLUSIONS OF LAW

1. A bilateral vision disorder was not incurred in or 
aggravated by active military service, and it is not related 
to a service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2007).

2. Bilateral tinnitus was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3. The criteria for a 100 percent rating for residuals of 
lung cancer have been met from June 7, 2004. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.97, 
Diagnostic Code 6819 (2007).

4.  The criteria for an effective date prior to June 7, 2004, 
for service connection for lung cancer are not met. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1(p), 3.159, 3.400(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2003 and in 
June 2004 correspondence, as well as a May 2005 statement of 
the case, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

I.  Service Connection

In order to establish service connection for the claimed 
disorders, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service diseases or injuries and the current 
disabilities.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b).  In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.

Service connection may also be granted where a disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

a.  Tinnitus

A review of the service medical records reveals no 
complaints, findings, or diagnoses pertaining to tinnitus.

At an August 2004 VA audiological examination the veteran 
complained of constant bilateral tinnitus which he first 
noted 1972 upon service separation.  He reported that 
tinnitus went into remission until 2004 when it reappeared 
following surgery.  Following examination the examiner opined 
that the etiology of the tinnitus was unclear but considering 
the more than 30 years hiatus following separation from 
service, the etiology of the current tinnitus was not 
military noise exposure. 

The veteran first reported tinnitus to a clinician in 2004, 
approximately 32 years after separation from service.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, there is no medical evidence 
of a nexus between the veteran's tinnitus and his period of 
active duty service.  While the veteran may argue that there 
is no other possible cause for tinnitus other than in-service 
noise exposure, the etiology of his tinnitus is a medical 
determination, and establishing a nexus between postservice 
reports of tinnitus and service requires a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The medical evidence of record is against granting service 
connection for tinnitus.  The claim is denied.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Bilateral Vision Disorder

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2007).  VA regulations specifically prohibit service 
connection for refractory errors of the eyes unless such 
defect was subjected to a superimposed disease or injury 
which created additional disability.  VAOPGCPREC 82-90, 55 
Fed. Reg. 45711 (1990) (service connection may not be granted 
for defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

In this case, the service medical records are negative for 
complaints, treatment, or diagnosis of an eye disorder.  
Clinical evaluation of the eyes, to include field of vision 
and intraocular tension, revealed normal findings.  At his 
preinduction examination in April 1970 as well as on his 
January 1972 separation examination, his visual acuity was 
20/20 bilaterally.

At a December 2003 VA eye examination the examiner noted that 
the veteran wore drug store reading glasses.  Examination 
revealed uncorrected distant vision of 20/25 in the right eye 
and 20/30 in the left eye.  External examination was normal 
and extraoculative motion was full.  The pupils were round 
and reactive with no afferent papillary defect.  The 
diagnoses were symptomatic blepharitis and presbyopia.

The evidence of record preponderates against finding that the 
veteran has a currently diagnosed eye disability due to 
service.  In this regard, the veteran has been diagnosed with 
presbyopia, which is not a disability as a matter of law, 38 
C.F.R. §§ 3.303(c), 4.9; and blepharitis which has not been 
linked by a medical professional to the appellant's active 
duty service.  In the absence of competent evidence providing 
such a link, the claim must be denied.  38 U.S.C.A. § 1110.

II.  Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Malignant neoplasms of any part of the respiratory system are 
rated as 100 percent disabling for six months beyond the 
cessation of any surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure. Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination. If there has been no recurrence or metastasis, 
the disability is rated based on residuals. 38 C.F.R. § 4.97, 
Diagnostic Code 6819, Note (2007).

The veteran was discovered to have lung cancer during a 
December 2003 VA examination.  X-rays revealed a rounded 
density overlying the right mid lung for which computed 
tomography scanning was recommended.  On March 9, 2004 the 
veteran underwent a right upper lung lobectomy.  The 
assessment was bronchoaveolar carcinoma, stage 1B.  He was 
later seen in the VA Medical Center clinic in April 2004 to 
discuss selenium chemotherapy clinical trails.

August 2004 VA Medical Center treatment records in noted no 
tumor recurrence or distant lung metastasis.  However a July 
2004 bone scan revealed sixth and seventh rib abnormalities 
which were thought to possible have been a metastatic bone 
lesion from the primary lung carcinoma.

A December 2004 VA Medical Center  treatment record notes 
that the veteran signed a consent to participate in selenium 
clinical trails in April 2004 but was told that the 
guidelines required him to wait until 6 to 36 months post 
surgery.  On October 13, 2004, the veteran signed an updated 
consent form for chemotherapy.

A VA Medical Center  bronchoscopy in September 2005 revealed 
a large inoperable necrotic mass between the left upper and 
lower lobe.  This was diagnosed as squamous cell carcinoma, 
second primary site.

The Board notes that the veteran was treated with surgery and 
scheduled to begin chemotherapy six months after surgery.  As 
noted in VA Medical Center  treatment records, he reapplied 
for the chemotherapy treatment on October 13, 2004, slightly 
more than six months after surgery.  Under diagnostic code 
6819 he should have been rated 100 percent for lung cancer 
from the date of his claim of entitlement to service 
connection for lung cancer through September 9, 2004, i.e., 
six months after surgery.  Subsequently if he was not under 
chemotherapy an examination would have determined his level 
of disability.

The appellant was not afforded a VA examination in September 
2004.  However, VA Medical Center  treatment records reveal 
that the veteran was signed up and scheduled for selenium 
chemotherapy treatment on October 13, 2004. Therefore, under 
the facts of this case, the veteran is entitled to a 100 
percent rating for lung cancer for the entire evaluation 
period, i.e., since the date of claim.



III.  Entitlement to an earlier effective date for service 
connection for lung cancer.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 
The effective date for the grant of service connection is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service. Otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

Under 38 C.F.R. § 3.1(p) a "claim" is a written communication 
requesting a determination of entitlement to a benefit, or 
evidencing a belief in entitlement to a benefit.

The veteran's claim of entitlement to service connection for 
lung cancer was not received prior to June 7, 2004.  While 
there is VA evidence that the appellant was diagnosed and 
treated for lung cancer prior to that date, there is no 
evidence of a claim dating prior to the June 7, 2004 
submission upon which the claim may be granted under law.  
The Board acknowledges the argument that the veteran was 
focused on getting treated, however, without evidence of an 
earlier claim an earlier effective date is not in order under 
the law.

Hence, entitlement to an effective date for service 
connection for lung cancer prior to June 7, 2004 is denied. 
38 C.F.R. §§ 3.1, 3.400, 20.302.


ORDER

Entitlement to service connection for a bilateral vision 
disorder is denied.

Entitlement to service connection for tinnitus is denied.

Since June 7, 2004, entitlement to an evaluation of 100 
percent for lung cancer is warranted subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an effective date for service connection for 
lung cancer prior to June 7, 2004 is denied.


REMAND

The appellant claims entitlement to service connection for 
residuals of a broken right leg, and arthritis secondary to 
residuals of a broken right leg.  Those claims were denied in 
a September 2004 rating decision.  In making that 
determination the RO noted that the service medical records 
did not reveal any evidence of treatment for a broken leg 
during service.  

In an October 2003 statement in support of his claim, the 
veteran stated that:

On or about Aug or Sept 1971 on patrol in 
Vietnam close to (Quang Tri) Province 
cutting our way through jungle (I) 
slipped off log (and) landed on (my) 
right leg (while) wearing (a ruck) sack 
and (carrying a) M 60 machine gun.  (I) 
broke (my) leg (and) was (medivacked) to 
Phu Bai Army Hospital...."

While service medical records are negative for complaints, 
treatment, or diagnosis of a broken right leg or arthritis; 
service treatment records in June 1971 reveal that the 
veteran fell on his right knee while carrying a rucksack and 
a machine gun.  X-rays revealed no fractures, and no gross 
ligamentous injury was noted.  There was mild tenderness to 
palpation at the medial aspect of the right knee.  The 
diagnosis was a mild muscle strain, right knee.  A follow-up 
treatment record that month noted hamstring and joint line 
tenderness.  There was no effusion but full range of motion.  
The veteran was profiled for one week.  The diagnosis was 
hamstring tendon strain.

While claiming entitlement to service connection for 
residuals of a broken leg, the veteran clearly detailed the 
circumstances of record in which he suffered an in-service 
right leg injury.  The question remains, however, whether any 
the veteran has any chronic residuals from this injury.  
Unfortunately, the veteran has not been provided a VA 
examination of his right knee or leg.  VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
This duty to assist includes conducting a thorough and 
comprehensive medical examination. Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  Further, given the appellant's report 
that he continued to have right leg problems postservice 
while working for the railroad, and that these problems 
contributed to his early retirement from the railroad, the 
Board finds that further development is in order.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008), the Court held that a 38 U.S.C.A. § 5103(a) notice 
requires, in pertinent part, that the Secretary notify the 
claimant of the specific evidence necessary to substantiate a 
claim for an increased rating.  While the May 2005 statement 
of the case arguably provided the appellant with initial 
notice of the specific evidence to substantiate the claim of 
entitlement to an increased rating for diabetes mellitus, 
with hypertension, tinea cruris, folliculitis, and 
carbuncles, thereafter the claim was never readjudicated.  
Hence, the claim must be readjudicated.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed.Cir. 2007).

Further, the record reveals that the appellant's diabetes 
mellitus, hypertension, tinea cruris, folliculitis, and 
carbuncles were last examined for compensation purposes in 
December 2003, and that his service connected depression was 
apparently last evaluated in September 2004.  Given the 
length of time since those examinations, and given the 
doctrine of staged ratings announced in Fenderson and again 
in Hart v. Mansfield,  21 Vet. App. 505 (2007), further 
development is in order.  Cf Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) [the duty to assist includes "the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), that is in full 
compliance with the Court decisions in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); and Vazquez-Flores v. Peake, No. 
05-355 (U.S. Vet. App. Jan. 30, 2008).  
Careful attention must be afforded in 
providing the appellant notice of the 
specific evidence necessary to 
substantiate any and all claims for an 
increased rating.  

2.  The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment for a right leg 
disorder, arthritis of the right leg, 
hypertension, tinea cruris, folliculitis, 
carbuncles, and depression which he has 
not previously identified.  When the 
requested information and any necessary 
authorization has been received, the RO 
must attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  This includes securing 
any medical records from the Railroad 
Retirement Board.  The veteran should 
also be afforded an opportunity to submit 
any additional evidence, not already of 
record supporting his claim.

3.  After the above-requested development 
has been completed, the RO should 
schedule the appellant for a VA 
orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any current 
right leg disorder, and arthritis 
affecting the right leg.  The claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.  The examination is to 
include a detailed review of the 
appellant's history and current 
complaints, as well as a comprehensive 
clinical evaluation and all diagnostic 
testing necessary to determine the 
etiology of any identified right leg 
disorder, and any arthritis affecting the 
right leg.  Thereafter, the examiner must 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
any chronic right leg disorder, to 
include arthritis, is related to service.  
Is it is as least as likely as not that 
the veteran suffered from compensably 
disabling arthritis within a year of his 
February 1972 separation from active 
duty.  If a right leg disorder is found 
to be related to service, the examiner 
must address whether it is at least as 
likely as not that the veteran currently 
suffers from arthritis of the right leg 
secondary to a service connected 
disability.  A complete rationale must be 
provided for any opinion offered.

4. The RO should make arrangements with a 
VA medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and extent of his hypertension 
since September 19, 2003.  The claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.  All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheet for rating hypertension 
must be accomplished and all clinical 
findings should be reported in detail.  
The rationale for all opinions expressed 
should be provided.

5.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements for the veteran to be 
afforded a VA examination to determine 
the nature and extent of any diabetes, 
tinea cruris, folliculitis, and 
carbuncles.  The claims folder, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheets for rating diabetes and 
skin disorders must be accomplished 
including color photographs of any skin 
disorders.  The examiner should describe 
in detail the veteran's tinea cruris, 
folliculitis, and carbuncles, including 
size and location.  The examiner should 
indicate what percentage of the entire 
body is affected by any diabetes related 
skin disorder, as well as what percentage 
involves exposed areas.  The examiner 
should indicate whether or not there are 
any systemic or nervous manifestations, 
and whether systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required, and 
if so, how often.  The rationale for all 
opinions expressed should be provided.

6.  The RO should make arrangements for 
the veteran to be afforded a VA 
psychiatric examination to evaluate the 
nature and extent of his depression.  
Send the claim folder to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheets for rating depression, 
including psychological testing, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
addition to any other information 
required by the AMIE work sheet, the 
examiner must assign a Global Assessment 
of Functioning (GAF) score, and explain 
what the assigned score means.  The 
examiner should also offer an opinion 
addressing how the veteran's depression 
affects his ability to obtain and retain 
employment.  The rationale for all 
opinions expressed should be provided.

7.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

8. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA. 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

9.  The appellant is hereby notified that 
it is his responsibility to report for 
all examinations and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2007). In the event that 
the appellant does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address. It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

10.  Thereafter, the RO should 
readjudicate the claims based on all the 
evidence of record. If any benefit sought 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


